Citation Nr: 0119949	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
septoplasty with excision of septal ulcer, status post 
replacement of septal button five times, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1955 to January 
1958 and from September 1962 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which an increased evaluation for 
status post septoplasty with excision of septal ulcer, status 
post replacement of septal button five times was denied.  

The veteran raised a claim of secondary service-connection 
for sinus impairment at the May 2001 Videoconference.  As 
this matter has not been developed for appellate review it is 
referred to the RO.  


FINDING OF FACT

The veteran's service-connected status post septoplasty with 
excision of septal ulcer, status post replacement of septal 
button five times is manifested by a 1.5 - 3.0cm septal 
perforation, without bleeding, but with some crusting.  

CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
status post septoplasty with excision of septal ulcer, status 
post replacement of septal button five times have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, Part 4, 
Diagnostic Code 6502 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  

The veteran was provided a VA examination in 1999.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

VA outpatient treatment records show that a large, 2.0 - 1.5 
cm, septal perforation was seen in September 1998.  There was 
no bleeding or crusting.  A 2.5 - 3.0 cm mid septal 
perforation was noted in January, February and July 1999.  In 
January 1999 bilateral crusting was noted.  There was no 
bleeding.  A septal button was placed in December 1999.  

At the June 1999 VA examination there were no external masses 
or palpable abnormalities over any of the external sinus or 
nasal structires.  Internally there was a very large 
perforation of the septum.  No significant bleeding sights 
were found, but the veteran had the usual and typical chronic 
irritation of the mucous membrane along the posterior and 
inferior wall of the large nasal septum perforation.  No 
polyps or other abnormalities were noted.  The impression was 
persistent large nasal septal perforation secondary to 
traumatic injury with associated changes consistent with the 
perforation.  

The veteran is in receipt of the maximum schedular evaluation 
for disability associated with nasal septal deviation under 
Code 6502.  Deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  As 
he currently receives the highest evaluation under Diagnostic 
Code 6502, the Board must consider the application of 
alternative Diagnostic Codes.  However, the status post 
septoplasty with excision of septal ulcer, status post 
replacement of septal button five times does not include 
sinusitis, laryngitis, aphonia, rhinitis, or other disorders 
of the larynx or pharynx.  See Diagnostic Codes 6504-6524 
(2000).  Accordingly, the Board can identify no basis under 
which to grant an increased evaluation and the benefit sought 
on appeal must be denied.  

At the May 2001 Videoconference hearing the veteran testified 
that he had trouble sleeping because he could not breath 
except through his mouth.  He described very bad allergies 
and indicated that for the first hour every morning he 
experienced gagging and phlegm.  The veteran reported sinus 
headaches and drainage.  While the veteran has indicated his 
belief that he has symptoms relating to his status post 
septoplasty with excision of septal ulcer, status post 
replacement of septal button five times he is not qualified, 
as a lay person, to establish an etiology for symptoms or 
associate symptoms with any specific disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


ORDER

An evaluation in excess of 10 percent for status post 
septoplasty with excision of septal ulcer, status post 
replacement of septal button five times is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

